Citation Nr: 0921010	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  04-28 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an increased initial evaluation for hepatitis 
C (HCV), evaluated as noncompensable prior to June 20, 2005, 
20 percent from June 20, 2005 through August 14, 2006, and 40 
percent disabling thereafter..


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1973 to 
December 1976. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In July 2006, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in March 2007 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 

The appeal is REMANDED to the RO via AMC in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Following the Board's 2007 remand, the AMC completed the 
additional development and awarded increased staged ratings 
in a January 2009 decision.  A supplemental statement of the 
case was issued at that time as well.  However, although the 
computer award was prepared reflecting the Veteran's correct 
address, both the notification letter and the supplemental 
statement of case were sent to an old address.  The mail was 
returned as undeliverable.  

As the Veteran has not received the appropriate due process, 
the case must be remanded again for the supplemental 
statement of the case to be issued to the correct address and 
to provide the Veteran with an opportunity to respond. 


Accordingly, the case is REMANDED for the following action:

Re-issue the January 2009 supplemental 
statement of the case to the Veteran at 
his correct address as shown on the 
January 27, 2009 VETSNET Compensation and 
Pension Award (on the left flap of the 
file).  After allowing an appropriate 
period for response, the case should then 
be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




